--------------------------------------------------------------------------------

EXHIBIT 10.4

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
"ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT. THIS WARRANT MAY NOT BE EXERCISED IN THE UNITED
STATES OR BY OR ON BEHALF OF A PERSON IN THE UNITED STATES OR A U.S. PERSON
UNLESS THE WARRANT AND THE UNDERLYING SHARES AND WARRANTS HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT AND THE APPLICABLE SECURITIES LEGISLATION OF ANY SUCH
STATE OR AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS IS AVAILABLE. "UNITED
STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE SECURITIES
ACT. HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS
IN COMPLIANCE WITH THE ACT.

MOBIVENTURES INC.
A Nevada Corporation (the “Company”)
Suite 3.19 MLS Business Centre
130 Shaftsbury Avenue
London, England W1D 5EU

COMMON STOCK PURCHASE WARRANT CERTIFICATE
September 3rd, 2007

WARRANT CERTIFICATE NO. <>

Name of Holder: <> Address of Holder: <> Number of Shares: <> Shares of the
Company’s Common Stock Exercise Price: US$0.05 per Share for a period of 5 years
from the date of issuance until the Expiry Date Expiry Date: September 3rd, 2012

THIS WARRANT CERTIFIES THAT, for value received, the above named holder or its
registered assigns (the “Holder”), shall have the right to purchase from the
Company the above referenced number of fully paid and non-assessable shares (the
“Shares”) of the Company’s common stock (the “Common Stock”) at an exercise
price equal to the exercise price set forth above (the "Exercise Price"),
subject to further adjustment as set forth in this Certificate, at any time from
the date hereof until 5:00 p.m., GMT, on the expiry date set forth above (the
“Expiry Date”). This Warrant is issued pursuant to the terms outlined in the
Executive Director compensation agreement of the Company dated September 3rd,
2007. The exercise of this Warrant shall be subject to the provisions,
limitations and restrictions contained herein.

--------------------------------------------------------------------------------

1.         Exercise.

            1.1         Procedure for Exercise of Warrant. The Holder may
exercise this Warrant by delivering the following to the principal office of the
Company in accordance with Section 5.1 hereof:

  (a)

a duly executed Notice of Exercise in substantially the form attached as
Schedule A,

        (b)

either (i) a written certification that the Holder is not a U.S. person, as
defined under Regulation S of the Securities Act, and that the Warrant is not
being exercised on behalf of a U.S. person, which written certificate may be
contained in the Notice of Exercise delivered pursuant to sub-paragraph (a)
above; or (ii) a written opinion of counsel to the effect that the Warrant and
the Shares have been registered under the Securities Act or are exempt from
registration thereunder;

        (c)

payment of the Exercise Price then in effect for each of the Shares being
purchased, as designated in the Notice of Exercise

        (d)

this Warrant.

Payment of the Exercise Price may be in cash, certified or official bank check
payable to the order of the Company, or wire transfer of funds to the Company’s
account (or any combination of any of the foregoing) in the amount of the
Exercise Price for each share being purchased.

            1.2         Delivery of Certificate and New Warrant. In the event of
any exercise of the rights represented by this Warrant, a certificate or
certificates for the shares of Common Stock so purchased, registered in the name
of the Holder, together with any other securities or other property which the
Holder is entitled to receive upon exercise of this Warrant, shall be delivered
to the Holder hereof, at the Company’s expense, within a reasonable time, not
exceeding fifteen (15) calendar days, after the rights represented by this
Warrant shall have been so exercised; and, unless this Warrant has expired, a
new Warrant representing the number of Shares (except a remaining fractional
share), if any, with respect to which this Warrant shall not then have been
exercised shall also be issued to the Holder hereof within such time. The person
in whose name any certificate for shares of Common Stock is issued upon exercise
of this Warrant shall for all purposes be deemed to have become the holder of
record of such shares on the date on which the Warrant was surrendered and
payment of the Exercise Price was received by the Company, irrespective of the
date of delivery of such certificate.

            1.3         Restrictive Legend. This Warrant and the Shares have not
been registered under the Securities Act of 1933, as amended, (the "Securities
Act") and the Warrants have been and the Shares, upon exercise of the Warrants,
will be issued pursuant to exemptions from the registration requirements of the
Securities Act. Neither this Warrant nor any of the Shares or any other security
issued or issuable upon exercise of this Warrant may be sold, transferred,
pledged or hypothecated in the absence of an effective registration statement
under the Act relating to such security or an exemption from the registration
requirements of the Securities Act. Each certificate for the Warrant, the Shares
and any other security issued or issuable upon exercise of this Warrant shall
contain a legend on the face thereof, in form and substance satisfactory to
counsel for the Company, setting forth the restrictions on transfer contained in
this Section. The Holder understands that this Warrant constitutes and the
Shares upon issuance will constitute “restricted securities” under the
Securities Act. The holder acknowledges and agrees that all certificates
representing the Shares will be endorsed with the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT PROVIDED BY REGULATION S
PROMULGATED

--------------------------------------------------------------------------------

UNDER THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S,
PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION UNDER THE ACT. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.”

            1.4         Fractional Shares. No fractional Shares shall be
issuable upon exercise or conversion of the Warrant and the number of Shares to
be issued shall be rounded down to the nearest whole Share. If a fractional
share interest arises upon any exercise or conversion of the Warrant, the
Company shall eliminate such fractional share interest by paying to Holder an
amount computed by multiplying the fractional interest by the current market
price of a full Share.

            1.5         Vesting. Warrants to purchase 600,000 common shares will
be vested and immediately exercisable upon execution of this Warrant Certificate
by the Company.

2.         Covenants of the Company.

            2.1         Authorized Shares. The Company covenants and agrees that
the Company will at all times have authorized and reserved, free from preemptive
rights, a sufficient number of shares of Common Stock to provide for the
exercise in full of the rights represented by this Warrant.

            2.2         Issuance of Shares. The Company covenants and agrees
that all shares of Common Stock that may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be validly issued, fully
paid and non-assessable, and free from all transfer taxes, liens and charges
with respect to the issue thereof.

3.         Transfer and Replacement.

            (a)         Subject to compliance with any applicable securities
laws and the conditions set forth herein, this Warrant and all rights hereunder
are transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer taxes payable
upon the making of such transfer. Upon such surrender and, if required, such
payment, the Company shall execute and deliver a new Warrant or Warrants in the
name of the assignee or assignees and in the denomination or denominations
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
exercised by a new holder for the purchase of Shares without having a new
Warrant issued.

            (b)         The Company agrees to maintain, at its aforesaid office,
books for the registration and the registration of transfer of the Warrants.

            (c)         If, at the time of the surrender of this Warrant in
connection with any transfer of this Warrant, the transfer of this Warrant shall
not be registered pursuant to an effective registration statement under the
Securities Act and under applicable state securities or blue sky laws, the
Company may require, as a condition of allowing such transfer that (i) the
Holder or transferee of this Warrant, as the case may be, furnish to the Company
a written opinion of counsel (which opinion shall be in form, substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that such transfer may be made without registration under the Securities
Act and under applicable state securities or blue sky laws, and (ii) that the
holder or transferee execute and deliver to the Company such documentation as is
necessary to establish that the shares are being transferred pursuant to an
exemption

--------------------------------------------------------------------------------

from the registration requirements of the Securities Act and applicable state
securities laws or in an offshore transaction pursuant to and in accordance with
Rule 904 of Regulation S of the Securities Act.

            (d)         The Company covenants that upon receipt by the Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant or any stock certificate relating to the Shares, and
in case of loss, theft or destruction, of indemnity or security reasonably
satisfactory to it (which, in the case of the Warrant, shall not include the
posting of any bond), and upon surrender and cancellation of such Warrant or
stock certificate, if mutilated, the Company will make and deliver a new Warrant
or stock certificate of like tenor and dated as of such cancellation, in lieu of
such Warrant or stock certificate.

4.         Adjustments of Exercise Price and/or Number of Shares.

            4.1         Subdivision or Combination of Shares. The number and
kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following. In case the Company shall (i) pay a dividend
in shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or (iv)
issue any shares of its capital stock in a reclassification of the Common Stock,
then the number of Shares purchasable upon exercise of this Warrant immediately
prior thereto shall be adjusted so that the Holder shall be entitled to receive
the kind and number of Shares or other securities of the Company which it would
have owned or have been entitled to receive had such Warrant been exercised in
advance thereof. Upon each such adjustment of the kind and number of Shares or
other securities of the Company which are purchasable hereunder, the Holder
shall thereafter be entitled to purchase the number of Shares or other
securities resulting from such adjustment at an Exercise Price per Warrant Share
or other security obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of Shares purchasable
pursuant hereto immediately prior to such adjustment and dividing by the number
of Shares or other securities of the Company resulting from such adjustment. An
adjustment made pursuant to this paragraph shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.

            4.2         Reorganization, Reclassification, Consolidation, Merger
or Sale. If any recapitalization, reclassification or reorganization of the
share capital of the Company, or any consolidation or merger of the Company with
another Company, or the sale of all or substantially all of its shares and/or
assets or other transaction (including, without limitation, a sale of
substantially all of its assets followed by a liquidation) shall be effected in
such a way that holders of Common Stock shall be entitled to receive shares,
securities or other assets or property, then, as a condition of such
recapitalizations, reclassifications, reorganizations, consolidations, mergers
or sales, lawful and adequate provisions shall be made by the Company whereby
the Holder hereof shall thereafter have the right to purchase and receive (in
lieu of the Common Stock of the Company immediately theretofore purchasable and
receivable upon the exercise of the rights represented hereby) such shares,
securities or other assets or property as may be issued or payable with respect
to or in exchange for the number of outstanding Common Stock which such Holder
would have been entitled to receive had such Holder exercised this Warrant
immediately prior to the consummation of such recapitalizations,
reclassifications, reorganizations, consolidations, mergers or sales. The
Company or its successor shall promptly issue to Holder a new Warrant for such
new securities or other property. The new Warrant shall provide for adjustments
which shall be as nearly equivalent as may be practicable to give effect to the
adjustments provided for in this Section 4 including, without limitation,
adjustments to the Exercise Price and to the number of securities or property
issuable upon exercise of the new Warrant. The provisions of this Section 4.2
shall similarly apply to successive recapitalizations, reclassifications,
reorganizations, consolidations, mergers or sales.

--------------------------------------------------------------------------------

            4.3         Notice of Adjustment. Whenever the number of Shares or
number or kind of securities or other property purchasable upon the exercise of
this Warrant or the Exercise Price is adjusted, as herein provided, the Company
shall give notice thereof to the Holder, which notice shall state the number of
Shares (and other securities or property) purchasable upon the exercise of this
Warrant and the Exercise Price of such Shares (and other securities or property)
after such adjustment, setting forth a brief statement of the facts requiring
such adjustment and setting forth the computation by which such adjustment was
made.

5.         Miscellaneous Provisions.

            5.1         Notices. Any notice or other document required or
permitted to be given or delivered to the Holder shall be delivered or forwarded
to the Holder at the address for Holder provide on the first page of this
Warrant or to such other address or number as shall have been furnished to the
Company in writing by the Holder. Any notice or other document required or
permitted to be given or delivered to the Company shall be delivered or
forwarded to the Company at the address set forth above, Attention: President or
to such other address or number as shall have been furnished to Holder in
writing by the Company. All notices, requests and approvals required by this
Warrant shall be in writing and shall be conclusively deemed to be given (a)
when hand-delivered to the other party, (b) when received if sent by facsimile
at the address and number set forth above; provided that notices given by
facsimile shall not be effective, unless either (i) a duplicate copy of such
facsimile notice is promptly given by depositing the same in the mail, postage
prepaid and addressed to the party as set forth below or (ii) the receiving
party delivers a written confirmation of receipt for such notice by any other
method permitted under this paragraph; and further provided that any notice
given by facsimile received after 5:00 p.m. (recipient’s time) or on a
non-business day shall be deemed received on the next business day; (c) five (5)
business days after deposit in the United States mail, certified, return receipt
requested, postage prepaid, and addressed to the party as set forth below; or
(d) the next business day after deposit with an international overnight delivery
service, postage prepaid, addressed to the party as set forth below with next
business day delivery guaranteed; provided that the sending party receives
confirmation of delivery from the delivery service provider.

            5.2         Limitation of Liability. No provision hereof, in the
absence of affirmative action by the Holder to purchase shares of Common Stock,
and no mere enumeration herein of the rights or privileges of the Holder, shall
give rise to any liability of the Holder for the Exercise Price hereunder or as
a stockholder of the Company, whether such liability is asserted by the Company
or by creditors of the Company.

            5.3         No Rights as Stockholder. This Warrant shall not entitle
the Holder to any of the rights of a stockholder of the Company except upon
exercise in accordance with the terms hereof.

            5.4         Governing Law. This Warrant shall be governed by and
construed in accordance with the laws of the State of Nevada as applied to
agreements among Nevada residents made and to be performed entirely within the
State of Nevada, without giving effect to the conflict of law principles
thereof.

--------------------------------------------------------------------------------

            5.5         Waiver, Amendments and Headings. This Warrant and any
provision hereof may be changed, waived, discharged or terminated only by an
instrument in writing signed by both parties (either generally or in a
particular instance and either retroactively or prospectively). The headings in
this Warrant are for purposes of reference only and shall not affect the meaning
or construction of any of the provisions hereof.

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer effective as of the 03rd day of September, 2007.

 

  MOBIVENTURES INC.       Per: Signature of Authorized Signatory:       Name of
Authorized Signatory: <>     Position of Authorized Signatory: <>


--------------------------------------------------------------------------------